***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            WILLIAM BETTS v. COMMISSIONER
                   OF CORRECTION
                      (AC 40587)
              DiPentima, C. J., and Sheldon and Pellegrino, Js.

                                    Syllabus

The petitioner, who had been convicted of, inter alia, risk of injury to a
    child, sought a writ of habeas corpus, claiming, inter alia, that his criminal
    trial counsel had provided ineffective assistance. The habeas court ren-
    dered judgment denying the habeas petition, from which the petitioner,
    on the granting of certification, appealed to this court. Held:
1. The petitioner’s claim that his trial counsel did not give him adequate
    advice concerning the state’s pretrial plea offer was unavailing:
    a. The habeas court correctly determined that the petitioner failed to
    establish that he was not advised of the maximum penalties for his
    pending charges or of his maximum exposure to punishment if he were
    found guilty on all charges, as neither the petitioner nor trial counsel
    recalled if they discussed the minimum and maximum penalties for each
    charge or his cumulative maximum exposure on all charges during their
    conversations about the plea offer, and, thus, the petitioner failed to
    establish that no such conversation had occurred, and the record was
    insufficient to support a finding that he met his burden to overcome the
    presumption that his trial counsel provided competent representation;
    moreover, the record supported the habeas court’s conclusion that trial
    counsel had advised the petitioner as to the maximum possible penalties
    for all of the felony charges he faced, and the court, in rejecting the
    petitioner’s claim that trial counsel had misadvised him about the poten-
    tial penalties he might face, made a credibility based, factual determina-
    tion regarding trial counsel’s testimony that this court would not disturb
    on appeal.
    b. The petitioner could not prevail on his claim that his trial counsel
    rendered ineffective assistance by failing to advise him adequately as
    to the strength of the state’s case against him: the habeas court found
    that trial counsel had advised the petitioner about the strength of the
    state’s case, discussed with him the unlikely prospect of acquittal, and
    advised him that he should enter a guilty plea rather than proceed to
    trial, and those findings were supported by the record and the petitioner’s
    testimony, in which he admitted that trial counsel had explained to him
    the pending charges and described what the state would need to prove
    in order to convict him, which witnesses it would likely call and what
    other evidence the state would likely offer at trial, including an inculpa-
    tory letter in which the petitioner described his sexual desire for the
    minor victim; accordingly, the habeas court appropriately concluded
    that trial counsel’s explanation to the petitioner that the letter and
    eyewitness testimony of the victim’s mother would be introduced by
    the state at trial was sufficient to inform the petitioner of the strength
    of the state’s case against him.
2. The habeas court properly concluded that the petitioner was not preju-
    diced by trial counsel’s allegedly inadequate advice in connection with
    the state’s pretrial plea offer; that court credited trial counsel’s testimony
    that the petitioner was adamant that his case be taken to trial rather
    than be resolved by a guilty plea because the petitioner was concerned
    about the collateral consequences of a third conviction for alleged sexual
    contact with a minor, which the petitioner feared would result in the
    violation of his probations for similar offenses, and the court properly
    declined to rely on the petitioner’s testimony either that he was not
    properly advised by counsel, or that he probably would have accepted
    the state’s offer had he been given adequate advice, as the petitioner’s
    testimony was equivocal at best and fell short of establishing that even
    if trial counsel’s advice was inadequate, such advice prejudiced him by
    causing him not to accept a proposed guilty plea.
       Argued December 6, 2018—officially released March 12, 2019

                              Procedural History
  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Oliver, J.; judgment
denying the petition, from which the petitioner, on the
granting of certification, appealed to this court.
Affirmed.
  Deren Manasevit, assigned counsel, for the appel-
lant (petitioner).
   Nancy L. Chupak, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and David Carlucci, senior assistant state’s
attorney, for the appellee (respondent).
                          Opinion

   SHELDON, J. The petitioner, William Betts, appeals
from the judgment of the habeas court denying his
amended petition for a writ of habeas corpus, in which
he claimed that trial counsel in his underlying criminal
prosecution rendered ineffective assistance by giving
him constitutionally inadequate advice concerning the
state’s pretrial plea offer to recommend a lesser sen-
tence in exchange for his guilty plea to certain charges,
which he rejected before the start of trial. On appeal,
the petitioner claims that the habeas court erred in
ruling that (1) trial counsel did not give him inadequate
advice concerning the state’s pretrial plea offer, and
(2) he was not prejudiced by such allegedly inadequate
advice in connection with that offer. We disagree with
both of the petitioner’s claims and, therefore, affirm
the judgment of the habeas court.
   On May 19, 2005, the petitioner was convicted, after
a jury trial, of one count each of risk of injury to a child
in violation of General Statutes § 53-21 (a) (1), sexual
assault in the third degree in violation of General Stat-
utes § 53a-72a (a) (1) (a), assault in the third degree in
violation of General Statutes § 53a-61, and interfering
with an emergency call in violation of General Statutes
§ 53a-183b, and of two counts of risk of injury to a child
in violation of General Statutes § 53-21 (a) (2). On July
12, 2005, the petitioner was sentenced on his conviction
of those charges, together with two resulting violations
of probation to which he had pleaded guilty, to a total
effective sentence of forty-three years incarceration,
execution suspended after twenty-three years, followed
by thirty-five years of probation. The petitioner
appealed his conviction, which was affirmed by our
Supreme Court on March 18, 2008. See State v. Betts,
286 Conn. 88, 942 A.2d 364 (2008).
   The following facts, as described by our Supreme
Court in its decision on the petitioner’s direct appeal,
are relevant to our disposition of this appeal. ‘‘On Febru-
ary 29, 2004, A.L.,1 the thirteen year old victim, visited
the home of T.H., her mother, as she did typically once
every other week. During that visit, A.L. and the [peti-
tioner], who was T.H.’s fiance´, watched television
together in the living room while T.H. slept in a down-
stairs bedroom that she shared with the [petitioner].
A.L., who initially was sitting on the floor, then moved
to [lie] down on the couch, at which time the [petitioner]
put his hand in her shirt and touched her breasts before
moving his hand down to rub her ‘privates’ with his
right hand. A.L. told the [petitioner] to stop touching
her or else she would kick him, and then started to
bang on the floor to wake T.H. The [petitioner] stopped
briefly, but then lay on top of A.L. and continued to
touch her and grab her breasts with even more force.
  ‘‘At that time, T.H. entered the room, witnessed the
[petitioner] lying on top of A.L., and began to yell at
both of them; T.H. then ran downstairs intending to call
the police. Thereafter, an argument ensued between
T.H. and the [petitioner], at which point he called A.L.
into the room and asked her to say that nothing had
happened between them. A.L. complied with the [peti-
tioner’s] request and then left the room, at which point
T.H. and the [petitioner] started arguing again about
who was lying. At that point, A.L., who had overheard
the conversation, became angry, returned to the room
and told the [petitioner] to tell T.H. the truth. A.L. then
told T.H. that the [petitioner] had ‘rap[ed]’ and ‘sexually
harass[ed]’ her.
   ‘‘T.H. then went back down to the bedroom to call
the police. The [petitioner] followed her downstairs and
began to choke, beat and spit on her. A.L. also tried to
call the police, but was unable to do so because the
telephone in the room was disconnected. The [peti-
tioner] then stopped choking T.H., and she left the bed-
room. At this time, A.L. gave T.H. a letter that the
[petitioner] had written expressing his sexual desire for
A.L. The [petitioner] then took the letter and hid it in
the bedroom that T.H. and the [petitioner] shared before
T.H. could read it.
  ‘‘Thereafter, the police arrived at the house, and T.H.
then gave the letter to Robin Gibson, a Manchester
police officer who had responded to her call for help.
Subsequently, the [petitioner] was arrested and charged
with numerous counts of risk of injury to a child, sexual
assault in the third degree, assault in the third degree,
unlawful restraint in the first degree and interfering
with an emergency call.’’ (Footnotes omitted.) State v.
Betts, supra, 286 Conn. 90–92.
   The petitioner commenced this habeas corpus action
on December 11, 2014, challenging the effectiveness of
trial counsel in his underlying criminal prosecution.
After a two day trial, the habeas court issued a memo-
randum of decision in which it made the following rele-
vant factual findings. The petitioner was represented
at trial by Attorney Bruce Lorenzen. Prior to trial, the
state extended an offer to the petitioner that it would
recommend a sentence of twenty years incarceration,
execution suspended after eight years, followed by
twenty years of probation, reserving to the petitioner
the right to argue for a fully suspended sentence, if he
would plead guilty to the principal charges then pending
against him. The petitioner testified that during his dis-
cussions with Lorenzen concerning the state’s offer,
Lorenzen had explained to him each of the charges
he was facing, the elements of those charges, and the
evidence that would likely be adduced at trial to estab-
lish those elements.
  The petitioner also testified that Lorenzen had dis-
cussed with him the terms of the state’s offer and his
own decision whether to go to trial. He claimed that
he had rejected the offer because Lorenzen had told
him that if he went to trial, the worst case scenario he
would face in the event of a conviction would be a
sentence of fifteen years incarceration. Importantly, the
petitioner testified that he could not recall if Lorenzen
had ever explained to him the minimum and maximum
sentences he could receive for each offense with which
he was charged. He expressed certainty, however, that
Lorenzen had never informed him of the maximum
exposure he would face if he were convicted of all
charges and given the maximum possible consecutive
sentence on each. He told the court that if he had known
what his total exposure would be, he ‘‘probably would
have’’ accepted the state’s offer.
  The petitioner conceded that Lorenzen had reviewed
with him the letter that he had written to the minor
victim, expressing his sexual desire for her, and dis-
cussed with him the negative impact that that letter
had on his defense in the case. He also conceded that
the trial court conducted a canvass of him regarding
the plea offer before he rejected it. Finally, at the end of
the petitioner’s testimony, the habeas court questioned
him directly to determine if he could remember whether
Lorenzen had advised him of the maximum penalty for
each of the charges he was facing, and of any mandatory
minimum penalties. The petitioner responded that he
could not recall if Lorenzen had so advised him.
   As summarized by the habeas court in its memoran-
dum of decision, Lorenzen testified that he too could
not recall if he had ever explained to the petitioner the
maximum penalties he would face if he were convicted
on his pending misdemeanor charges at trial. He was
certain, however, that he had explained to the petitioner
the maximum penalties he would face on each of his
pending felony charges. Lorenzen’s exact language,
when asked if he had explained to the petitioner the
minimum and maximum penalties for each charge, was,
‘‘I don’t necessarily recall walking him through one
by one, particularly the lesser charges, but there was
definitely discussion in terms of if you were convicted
of the sex one, sex three, risk of injury, those are all
serious charges, carry significant time, we’re going to
wind up in a place that’s more than the offer.’’ Lorenzen
remembered presenting the plea offer to the petitioner
on more than one occasion and explaining to him on
each of those occasions the difficulties he would have
of prevailing at trial, particularly on the risk of injury
charges, which he considered the most difficult charges
to defend against in the underlying prosecution. Loren-
zen denied telling the petitioner that he would face, at
worst, a sentence of fifteen years incarceration if he
were convicted at trial, and insisted that he had always
advised the petitioner that accepting the state’s offer
would be in his best interest. Lorenzen finally noted
that the petitioner was adamant about rejecting the plea
offer and going to trial because he was concerned that
otherwise he would be found to have violated his proba-
tions, both of which had been imposed upon him in
connection with prior incidents involving sexual con-
tact with minors. Lorenzen recalled that the petitioner’s
primary concern was that he not ‘‘be seen as a sex
offender,’’ as he believed he would be if he were con-
victed of a third sexually related offense.
   The court ruled, on the basis of this evidence that
the petitioner had failed to establish that Lorenzen’s
performance was constitutionally deficient because he
had failed to prove that Lorenzen did not review with
him the potential penalties he would face in the event
of conviction, either separately or cumulatively. The
court also ruled that Lorenzen had fully complied with
his obligations as a reasonably competent defense attor-
ney by advising the petitioner during plea negotiations
during several judicial pretrials, advising him of the
strength of the state’s case, and advising him that he
should enter a plea rather than proceed to trial. Finally,
the court ruled that the petitioner had failed to establish
prejudice, for it credited Lorenzen’s testimony that the
petitioner was adamant about not pleading guilty but
going to trial. The court therefore concluded that the
petitioner had failed to overcome the presumption of
competent representation to establish deficient perfor-
mance and failed to establish prejudice. Accordingly,
the court denied the petitioner’s amended petition for
writ of habeas corpus. On June 8, 2017, the court granted
the petitioner’s petition for certification to appeal, and
this appeal followed.
   We begin by setting forth our standard of review. ‘‘The
habeas court is afforded broad discretion in making its
factual findings, and those findings will not be disturbed
unless they are clearly erroneous. . . . The application
of the habeas court’s factual findings to the pertinent
legal standard, however, presents a mixed question of
law and fact, which is subject to plenary review.’’ (Inter-
nal quotation marks omitted.) Horn v. Commissioner
of Correction, 321 Conn. 767, 775, 138 A.3d 908 (2016).
   The legal principles that govern an ineffective assis-
tance claim are well settled. See Strickland v. Washing-
ton, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674
(1984). ‘‘A claim of ineffective assistance of counsel
consists of two components: a performance prong and
a prejudice prong. To satisfy the performance prong
. . . the petitioner must demonstrate that his attorney’s
representation was not reasonably competent or within
the range of competence displayed by lawyers with
ordinary training and skill in the criminal law. . . . The
second prong is . . . satisfied if the petitioner can dem-
onstrate that there is a reasonable probability that, but
for that ineffectiveness, the outcome would have been
different.’’ (Citation omitted; internal quotation marks
omitted.) Horn v. Commissioner of Correction, supra,
321 Conn. 775–76.
   Regarding the performance prong, ‘‘[j]udicial scrutiny
of counsel’s performance must be highly deferential.
. . . A fair assessment of attorney performance
requires that every effort be made to eliminate the dis-
torting effects of hindsight, to reconstruct the circum-
stances of counsel’s challenged conduct, and to
evaluate the conduct from counsel’s perspective at the
time. . . . [A] court must indulge a strong presumption
that counsel’s conduct falls within the wide range of
reasonable professional assistance; that is, the [peti-
tioner] must overcome the presumption that, under the
circumstances, the challenged action might be consid-
ered sound trial strategy.’’ (Internal quotation marks
omitted.) Spearman v. Commissioner of Correction,
164 Conn. App. 530, 539, 138 A.3d 378, cert. denied, 321
Conn. 923, 138 A.3d 284 (2016).
   With these principles in mind, we turn to petitioner’s
argument that trial counsel rendered ineffective assis-
tance by failing to advise him adequately concerning
the state’s guilty plea offer. Specifically, he claims that
trial counsel did not advise him of the maximum possi-
ble penalty he could receive if he were convicted of
each of his pending charges or of his maximum possible
exposure to punishment if he were convicted of all
such charges and sentenced to the maximum possible
penalty on each, to be served consecutively. To the
contrary, he claims that his counsel incorrectly advised
him that the worst sentence he would receive if he were
convicted at trial was a term of fifteen years incarcera-
tion. The petitioner further argues that counsel failed
to advise him adequately as to the strength of the state’s
case. We disagree.
   The petitioner first argues that counsel failed to
explain to him the minimum and maximum penalties
for each of the charges he faced as well as his total
maximum exposure to punishment if he were convicted
at trial. The petitioner’s ‘‘awareness of the maximum
sentence possible is an essential factor in determining
whether to plead guilty . . . .’’ State v. Childree, 189
Conn. 114, 126, 454 A.2d 1274 (1983). Indeed, Practice
Book § 39-19 provides in relevant part: ‘‘The judicial
authority shall not accept the plea without first
addressing the defendant personally and determining
that he or she fully understands . . . (4) [t]he maxi-
mum possible sentence on the charge, including, if there
are several charges, the maximum sentence possible
from consecutive sentences and including, when appli-
cable, the fact that a different or additional punishment
may be authorized by reason of a previous convic-
tion . . . .’’
   We agree with the habeas court that the petitioner
failed to establish that he was not advised of the maxi-
mum penalties for each of his pending charges or of
his maximum exposure to punishment if he were found
guilty on all charges. Neither the petitioner nor trial
counsel could recall if they discussed the minimum
and maximum penalties for each such charge or his
cumulative maximum exposure on all charges during
their conversations about the plea offer. Accordingly,
the court found that the petitioner had failed to establish
that no such conversation had occurred, as the only
evidence that was submitted on this issue was that
neither the petitioner nor trial counsel could recall,
after a period of thirteen years, if it had occurred. There-
fore, the record was insufficient to support a finding
that the petitioner met his burden to overcome the
presumption that Lorenzen had provided competent
representation in order to meet the performance prong
of Strickland.
   The petitioner also argues that the court erred in
crediting Lorenzen’s testimony that he was certain that
he had advised the petitioner as to the maximum possi-
ble penalties for all of the felony charges he faced,
which he claims to be clearly erroneous. ‘‘A court’s
determination is clearly erroneous only in cases in
which the record contains no evidence to support it,
or in cases in which there is evidence, but the reviewing
court is left with the definite and firm conviction that
a mistake has been made.’’ (Internal quotation marks
omitted.) Considine v. Waterbury, 279 Conn. 830, 858,
905 A.2d 70 (2006). That is simply not the case here. The
record supports the court’s conclusion that Lorenzen
discussed with the petitioner the penalties associated
with his felony charges, as established by Lorenzen’s
testimony that ‘‘there was definitely discussion in terms
of if you were convicted of the sex one, sex three, risk
of injury, those are all serious charges, carry significant
time . . . .’’ The petitioner’s argument that he was mis-
advised about the potential penalties he might face must
also fail. On this score, the court credited Lorenzen’s
testimony that he had never advised the petitioner that
the worst sentence he would receive if he were con-
victed at trial was a term of fifteen years incarceration.
This was a credibility based factual determination that
this court will not disturb on appeal.
  The petitioner next argues that trial counsel rendered
ineffective assistance by failing adequately to advise
him as to the strength of the state’s case against him,
which assertedly impacted his decision to reject the
state’s guilty plea offer. The petitioner argues that trial
counsel was required to tell him that his conviction was
a near certainty and that counsel’s advice that taking
the plea was in his best interest was inadequate to
express the strength of the state’s case. We disagree.
   ‘‘As to the parameters of counsel’s advice to a defen-
dant, this court, in Vasquez v. Commissioner of Correc-
tion, 123 Conn. App. 424, 437, 1 A.3d 1242 (2010), cert.
denied, 302 Conn. 901, 23 A.3d 1241 (2011), commented:
Prior to trial an accused is entitled to rely upon his
counsel to make an independent examination of the
facts, circumstances, pleadings and laws involved and
then to offer his informed opinion as to what plea should
be entered. Determining whether an accused is guilty
or innocent of the charges in a complex legal indictment
is seldom a simple and easy task for a layman, even
though acutely intelligent. . . . A defense lawyer in a
criminal case has the duty to advise his client fully on
whether a particular plea to a charge appears to be
desirable. . . .
   ‘‘In Vasquez, this court said, as well: On the one
hand, defense counsel must give the client the benefit
of counsel’s professional advice on this crucial decision
of whether to plead guilty. . . . As part of this advice,
counsel must communicate to the defendant the terms
of the plea offer . . . and should usually inform the
defendant of the strengths and weaknesses of the case
against him, as well as the alternative sentences to
which he will most likely be exposed. . . . On the other
hand, the ultimate decision whether to plead guilty must
be made by the defendant. . . . And a lawyer must
take care not to coerce a client into either accepting
or rejecting a plea offer. . . . Counsel’s conclusion as
to how best to advise a client in order to avoid, on
the one hand, failing to give advice and, on the other,
coercing a plea enjoys a wide range of reasonableness
because [r]epresentation is an art . . . and [t]here are
countless ways to provide effective assistance in any
given case. . . . Counsel rendering advice in this criti-
cal area may take into account, among other factors,
the defendant’s chances of prevailing at trial, the likely
disparity in sentencing after a full trial as compared
to a guilty plea (whether or not accompanied by an
agreement with the government), whether defendant
has maintained his innocence, and the defendant’s com-
prehension of the various factors that will inform his
plea decision.’’ (Citations omitted; internal quotation
marks omitted.) Peterson v. Commissioner of Correc-
tion, 142 Conn. App. 267, 273–74, 67 A.3d 293 (2013).
   In support of his position, the petitioner compares
trial counsel’s advice in this case to that of trial counsel
in Lane v. Commissioner of Correction, 129 Conn. App.
593, 20 A.3d 1265, cert. denied, 302 Conn. 915, 27 A.3d
368 (2011). In Lane, trial counsel had advised the peti-
tioner that he had a ‘‘fifty-fifty chance’’ of winning at
trial despite the state’s very strong case that included
three eyewitnesses because counsel, who believed that
‘‘you never know what a jury is going to do,’’ had not
recommended to the petitioner that he accept the plea
offer. (Internal quotation marks omitted.) Id., 597–98.
The court found that the challenged advice fell below
an objective standard of reasonableness. Id., 597. The
deficient advice given to the petitioner in Lane by his
trial counsel is clearly distinguishable from that given
to the petitioner in the present case by Lorenzen in the
prosecution here at issue. Here, unlike his counterpart
in Lane, Lorenzen encouraged the petitioner to accept
the state’s offer, noting that it was in his best interest
to do so. Lorenzen also discussed the difficulties of
prevailing at trial, particularly on the risk of injury to
a minor charges, which he described as the most diffi-
cult to defend against.
   The petitioner also cites Vasquez v. Commissioner
of Correction, supra, 123 Conn. App. 424, in support of
this argument. In Vazquez, this court found that the
petitioner’s trial counsel’s representation was not defi-
cient where counsel fully discussed the state’s plea offer
with the petitioner as well as the elements of each
charged offense and the evidence in the case that would
likely be presented at trial to prove each such element.
Id., 439–40. Here as well, the court found that Lorenzen
advised the petitioner about the strength of the state’s
case, discussed with him the unlikely prospect of acquit-
tal, and advised him that he should enter a guilty plea
rather than proceed to trial. These findings are sup-
ported by our own review of the record and the petition-
er’s own testimony, in which he admitted that Lorenzen
had explained the pending charges to him, and had
described what the state would need to prove in order
to convict him, which witnesses it would likely call for
that purpose, and what other evidence the state would
likely offer against him at trial, including, particularly,
the inculpatory letter in which he described his sexual
desire for the minor victim. The habeas court appropri-
ately concluded that Lorenzen’s explanation to the peti-
tioner that that damning letter and the eyewitness
testimony of the victim’s mother would be introduced
against him at trial was sufficient to inform the peti-
tioner of the strength of the state’s case against him.
For the foregoing reasons, we conclude that the habeas
court did not err in finding that the petitioner failed to
establish that Lorenzen’s advice regarding the state’s
guilty plea offer was constitutionally inadequate.
   The petitioner next claims that the habeas court erred
in ruling that he was not prejudiced by counsel’s alleg-
edly inadequate advice concerning the state’s plea offer.
In support of this argument, the petitioner reiterates
his arguments as to counsel’s allegedly deficient perfor-
mance and contends that we must assess his expressed
insistence upon going to trial in light of Lorenzen’s
allegedly inadequate advice concerning the potential
costs and benefits of entering the proposed plea. We
agree with the habeas court that the petitioner did not
prove that he was prejudiced by Lorenzen’s allegedly
inadequate advice.
  ‘‘Pretrial negotiations implicating the decision of
whether to plead guilty is a critical stage in criminal
proceedings . . . and plea bargaining is an integral
component of the criminal justice system and essential
to the expeditious and fair administration of our
courts. . . .
  ‘‘To show prejudice from ineffective assistance of
counsel where a plea offer has lapsed or been rejected
because of counsel’s deficient performance, defendants
must demonstrate a reasonable probability they would
have accepted the earlier plea offer had they been
afforded effective assistance of counsel. Defendants
must also demonstrate a reasonable probability the plea
would have been entered without the prosecution can-
celing it or the trial court refusing to accept it, if they
had the authority to exercise that discretion under state
law. To establish prejudice in this instance, it is neces-
sary to show a reasonable probability that the end result
of the criminal process would have been more favorable
by reason of a plea to a lesser charge or a sentence of
less prison time.’’ (Internal quotation marks omitted.)
Mahon v. Commissioner of Correction, 157 Conn. App.
246, 253–54, 116 A.3d 331, cert. denied, 317 Conn. 917,
117 A.3d 855 (2015).
   In the present case, the habeas court credited Loren-
zen’s testimony that the petitioner was adamant that
his case be taken to trial rather than be resolved by a
guilty plea because he was concerned about the collat-
eral consequences of a third conviction based on alleged
sexual contact with a minor, which he feared would
result in the violation of his probations for similar
offenses. In so doing, the court declined to rely on the
petitioner’s testimony either that he was not properly
advised by counsel, as discussed previously, or that he
‘‘probably’’ would have accepted the state’s offer had
he been given such proper advice. As for the petitioner’s
latter claim, in particular, the habeas court duly noted
that the petitioner’s testimony was equivocal at best,
falling short of establishing that even if Lorenzen’s
advice was inadequate, which the court had already
rejected, such advice had prejudiced the petitioner by
causing him not to accept a proposed guilty plea, which
it was in his best interest to accept. In light of these
factual findings as to the true reasons for the petitioner’s
decision to reject the state’s plea offer and go to trial,
the habeas court did not err in ruling that the petitioner
failed to establish that he was prejudiced by the alleg-
edly deficient performance of his trial counsel.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    In accordance with our policy of protecting the privacy interests of the
victims of sexual abuse, we decline to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-86e.